Case 3:19-cv-06025-BJR Document 108-10 Filed 03/29/21 Page 1 of 3




                    EXHIBIT 10
Case 3:19-cv-06025-BJR Document 108-10 Filed 03/29/21 Page 2 of 3




                                                               W.P. 3/1/21
                                                            William Whitman
                                                              Defendant's

                                                                 30
Case 3:19-cv-06025-BJR Document 108-10 Filed 03/29/21 Page 3 of 3
